The trough and pipe, as being a part of a still alleged to have been found on defendant's premises, were admissible in evidence as a part of the res gestæ of the crime charged in the indictment. Mitchell v. State, 94 Ala. 68, 10 So. 518; Ezell v. State, 103 Ala. 8, 15 So. 818. But where the articles comprising the still charged to have been possessed by defendant have been testified to, and no element of contention appears in the record that the articles were not a part of still, and it being the duty of appellant to show injury in the court's ruling, the court will not be reversed for refusal to grant defendant's motion to require certain parts of the still, then *Page 612 
in possession of the sheriff, to be produced in court.
The fact that defendant pleaded guilty before the justice of the peace on preliminary hearing is admissible. Bibb v. State,83 Ala. 84, 3 So. 711.
There was no error in the oral charge of the court as indicated by the excerpts excepted to. Where facts are fully proven, or as to which there is no doubt, the court may so state in its charge to the jury.
We find no error in the record, and the judgment is affirmed.
Affirmed.